Case 1:16-cv-00082-RJA-LGF Document 121 Filed 08/12/20 Page 1 of 2

 

EE Fite LX

UNITED STATES DISTRICT COURT [ f a
WESTERN DISTRICT OF NEW YORK \ \

\ ~~ f gy

STERN ‘or

JEWELL A. BUSSEY,
Plaintiff,

DECISION AND ORDER
V. 16-CV-82-A

T. MILLER, K. SIGNOR, LT. ALAN
GARDNER, K. ECTOR, T. FULLER,
D. LYNCH, and DRAGONETTE,

Defendants.

 

This pro se civil rights case was referred to Magistrate Judge Leslie G. Foschio,
pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On July 1,
2020, Magistrate Judge Foschio filed a Report and Recommendation and Decision and
Order (Dkt. No. 120), recommending that defendants’ motion for summary judgment
(Dkt. No. 97) be granted, and that plaintiff's motion to appoint counsel (Dkt. No. 119) be
denied as moot.

No timely objections to the Report and Recommendation have been filed. No
timely request for reconsideration of denial of the motion to appoint counsel has been
filed. The Court notes that some of the grounds for plaintiff Bussey’s motion to appoint
counsel are potentially grounds for the Court to have construed that pro se motion as a
request for an extension of time. See Dkt. 119. However, upon review of the Report
and Recommendation and the underlying record, it is hereby

ORDERED, pursuant to 28 U.S.C. § 636(b)(1) and as is stated in the Report and
Recommendation and Decision and Order, defendants’ motion for summary judgment

(Dkt. No. 97) is granted on the ground that plaintiff failed to exhaust available
Case 1:16-cv-00082-RJA-LGF Document 121 Filed 08/12/20 Page 2 of 2

administrative remedies. The Court also concludes that, even if plaintiff's motion to
appoint counsel is construed as a request for additional time to file objections to the
Report and Recommendation because of difficulties he has experienced due to the
COVID-19 pandemic and the loss of some of his personal legal materials, the Court
would deny the request as futile because the plaintiff failed to exhaust available
administrative remedies.

The Clerk shall close the case.

IT IS SO ORDERED.

[Safran (| care

’ HON. RICHARD fARGARA
UNITED STATES DIS?RICGT COURT

Dated: August /A 2020
